DETAILED ACTION
Claims 41-45, 47-50 and 52 are pending as amended on 16 June 2021, claims 34-40 and 46 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from W02010/049467A1 (Tanguay).
Applicant’s arguments in light of the amendments have been fully considered but they are not persuasive. Applicant argues that Tanguay fails to teach two distinct silanes applied to two separate coatings  of the particles,  and  coupling the two coatings as amended.  The examiner disagrees.  Tanguay teaches that the proppant may contain silane adhesion promoters which improves adhesion of the coating to the particle, and which can be applied to the particle prior to coating the particle with a coating [0080],[0081 ] and [0118]).  Tanguay further teaches the isocyanate reactive component may also comprise adhesion promoters ([0036]). Thus Tanguay anticipates the embodiments wherein the proppant has two silanes, one coated to the particle and the other included in the isocyanate reactive component of the coating.
As such, the previous rejections over Tanguay stand.

Claim Rejections - 35 USC § 102
Claims 41-45, 47, 48, 50 and  52  stand rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Tanguay.
Regarding claims 41, 47, 50 and 52, Tanguay teaches a particle  and a coating disposed on the particle ([0016]), wherein the particle includes sands and ceramics ([0019]-[0022]), and the coating is a polyurethane coating ([0028]), wherein the polyurethane coating comprises a reaction product of an isocyanate component, a catalyst such as tin octoate (i.e., stannous 2-ehtylhexanoate)([0042]) and an isocyanate-reactive component ([0029]) comprising more than one polyol including  a polyether polyol ([0034]).
Tanguay teaches that the proppant may further contain silane adhesion promoters which improves adhesion of the coating to the particle, and which can be applied to the particle prior to coating the particle with a coating [0080],[0081 ] and [0118]). 
Tanguay further teaches the isocyanate reactive component may also comprise adhesion promoters ([0036]). Thus Tanguay anticipates the embodiment wherein the proppant  has two silanes, one coated to the particle and the other incorporated into the coating through the isocyanate reactive component.
Tanguay further discloses that the coating covers the particle completely, uniformly ([0036], [0096]) and is cured ([0076]).
Regarding claim 42, Tanguay teaches the coated particles consolidates in a predictable manner ([0087]), which meets the limitation of resistance to flow back.
Regarding claim 45, Tanguay teaches the coating will remain adhered to the surface of the particle ([0080]), thus 0 wt. % loss, even if the proppant fractures due to closure stress, which meets the limitation of less than 15 wt. % loss.
Regarding the compressive strength, resistance to flowback, TMA slope and loss of coating of claims 42-45, since Tanguay teaches the same composition as claimed, the property of the Tanguay composition would inherently be the same as claimed. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 48, Tanguay teaches that the coating may further comprise a pigment/dyes for visual evaluation ([0036]).

Claim Rejections - 35 USC § 103
Claim 49 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanguay in view of Kaufman.
The teachings of Tanguay are set forth above.
Tanguay further teaches the particle may comprise mica ([0019]).
Tanguay does not teach the mica in the coating composition.
Kaufman teaches that fillers such as mica can increase the strength of resin coated particles ([0032]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ mica of Kaufman in the coating of Tanguay. The rationale to do so would have been the motivation provided by the teachings of Kaufman that to do so would predictably increase the strength of resin coated particles ([0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768